Citation Nr: 9918233	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-17 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable rating for appendectomy scar.  


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service between December 1948 
and November 1957.

The issue on appeal arises from an October 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, which granted service 
connection for scarring as residuals of an appendectomy and 
assigned a noncompensable rating effective from February 
1994.  The veteran filed a notice of disagreement in March 
1995 and a statement of the case was issued in April 1995.  
In May 1995, the veteran perfected his appeal and requested a 
local hearing before a member of the Board of Veterans 
Appeals (Board).  In a letter received by the RO in June 
1995, the veteran indicated that he would be willing to 
instead testify before a local hearing officer acting as an 
agent for the Board.  The veteran testified before a local 
hearing officer in August 1995.

This case was remanded by the Board in December 1996.  In a 
July 1998 supplemental statement of the case, the RO 
confirmed the noncompensable rating for appendectomy scar.  
By a February 1999 rating decision, the RO determined that 
status post lysis of adhesions was secondary to the service 
connected residuals of appendectomy, and assigned a 
noncompensable rating for this condition.  The RO also 
determined that the veteran was not entitled to a compensable 
rating based on multiple, noncompensable service-connected 
disabilities.  By letter dated in February 1999, the veteran 
was notified of these actions and of his right to appeal.  
The claims folder does not contain any correspondence from 
the veteran or the representative taking issue with either of 
these decisions.  Accordingly, the only issue before the 
Board is that which is listed on the title page of this 
decision.

In a May 1999 informal hearing presentation, the veteran's 
representative asserted that the RO had not yet addressed the 
issue of service connection for Parkinson's disease.  
However, the Board notes that this issue was addressed by an 
April 1996 rating decision.  The veteran and his 
representative were advised of this rating decision in an 
April 1996 letter.  


FINDINGS OF FACT

1.  The veteran's assertion that the symptoms of his service 
connected appendectomy scar are worse than currently 
evaluated by the RO is plausible; all relevant evidence 
necessary for an equitable disposition of the veteran's claim 
has been obtained by the RO.

2.  The veteran's scar as a residual of in-service 
appendectomy is non-tender, non-painful, non-adherent, and 
well-healed; it does not cause any limitation of function.


CONCLUSIONS OF LAW

1.  The veteran has stated a well grounded claim for a 
compensable rating for appendectomy scar, and VA has 
satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).
 
2.  The criteria for a compensable rating for appendectomy 
scar have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.31, and Diagnostic Codes 
7803, 7804, and 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The claims file reveals that service medical records were 
obtained by the RO in February 1956, in the adjudication of 
an unrelated dental claim.  These records reflect that the 
veteran was diagnosed with acute appendicitis in August 1955, 
which resulted in surgery.  A "transverse skin and 
underlying muscle splitting incision" was made and the 
appendix was successfully removed.  The veteran was 
discharged from the army hospital 7 days after surgery.  

In February 1994, the veteran filed a claim for service 
connection for residuals of his in-service stomach surgery.  
Additional service medical records were associated with the 
claims file in April 1994.  These records indicate that the 
veteran underwent a re-enlistment examination in September 
1957.  The examiner noted the history of appendicitis, and 
found that the veteran had a "left well healed scar."  In a 
June 1958 examination, incident to the veteran's enlistment 
in the reserves, the examiner indicated that the veteran had 
abnormal body marks, scars and/or tattoos, but this finding 
was not otherwise detailed.  The service medical records do 
not contain any evidence of additional stomach surgery or 
related scars. 

By an October 1994 rating action, the RO granted service 
connection for a scar as a residual of the veteran's 
appendectomy, and assigned a noncompensable rating, effective 
from February 1994.  

In a written statement filed with the RO in November 1994, 
the veteran described the circumstances surrounding his in-
service appendectomy, which reportedly included a replacement 
of his intestines.  He also reported that he had undergone a 
hernia operation in 1990, during which it was apparently 
noted that he had serious adhesions from his earlier 
operation.  His intestines were twisted and the operation to 
remove the adhesions and tangle the intestines took over 
three hours.  

In his May 1995 Form 9, the veteran essentially reasserted 
his allegations that he was left with adhesions following his 
1955 surgery.

In his testimony before a local hearing officer in August 
1995, the veteran stated that in order to complete the in-
service appendectomy, the army surgeon "opened me up from 
one side of my body to the other, straight across."  The 
veteran indicated that the surgical incision was 16 to 17 
inches long.  The veteran described the resulting scar as 
currently looking like a "wrinkle."  During his hearing, 
the veteran first indicated that he had felt numbness due to 
the appendectomy scar, then later stated that the numbness 
was a residual of his hernia operation.  This 1990 procedure, 
according to the veteran, resulted in an 8 inch scar on his 
left side.  With respect to the appendectomy scar, the 
veteran testified, in part, "(t)he first scar?  The, the 
scar isn't the problem.  The problem is the, the aftermath.  
The scar is healed up.  It's not the scar that's the problem. 
. . ."  The veteran then reasserted that adhesions had been 
caused by his 1955 surgery.

The veteran underwent an examination for VA purposes in 
November 1995.  The examination revealed two large 16 inch 
horizontal incisions stretching across the entire abdomen 
from the appendectomy, and a 3.5 inch left inguinal 
herniorrhaphy incision.  The examiner described all the 
incisions as "well healed," without discharge or evidence 
of infection.  The incisions were closed and linear, and 
there was no scar formation.  The examiner found no 
spreading, swelling, heat, erythema, or tenderness.  
Temperature, color, and vasculature were normal.  The 
veteran's abdomen was otherwise found to be soft and flat 
without masses or tenderness.  

Medical records from the VA Medical Center (VAMC) in Perry 
Point, Maryland, were subsequently associated with the claims 
file.  These records indicate that the veteran was treated 
for a number of conditions from September 1989 through 
February 1995.  In April 1990 the veteran was examined at the 
surgical clinic and provisionally diagnosed as having a 
reducible left inguinal hernia.  Surgical repair was 
recommended.  In November 1991, the veteran complained of 
numbness in the area of his incision following his July 1990 
hernia surgery.  Upon examination, his scar was noted to be 
well-healed without evidence of hernia.  In September 1992, 
the veteran complained of numbness on the left side of his 
abdomen following his surgery.  

These records also reflect that in November 1992, the veteran 
continued to complain of numbness and an uncomfortable 
feeling in his left inguinal region.  The veteran denied a 
change in bowel or urinary habits, blood in his rectum, 
nausea, or vomiting.  Upon examination, the veteran's abdomen 
was soft, bowel sounds were positive, and there were no 
palpable masses.  The surgical scar related to the left 
inguinal hernia surgery was noted.  Palpable scar tissue 
beneath the incision was also noted.  The numbness was 
considered to most probably be secondary to surgery.  The 
veteran underwent a physical examination in December 1994, in 
which the scar secondary to surgery was noted, although no 
symptomatology was recorded regarding the veteran's skin in 
general.    

In December 1996, the Board remanded the veteran's claim for 
additional development.

In a February 1997 letter, the RO requested the veteran's 
assistance in obtaining additional medical evidence in 
support of his claim.

In March 1997, the veteran underwent a stomach examination 
for VA purposes.  It was noted that the 1990 surgery, in 
which his adhesions were lysed (freed up), ameliorated most 
of, if not all, of the veteran's abdominal problems.  He did 
repot some numbness at the skin at the area of the surgical 
scar per history. 

Upon examination, the veteran was noted to have, in pertinent 
part, two scars in the abdomen, one on the left lower 
quadrant and the other on the transverse abdomen.  This 
second scar was very difficult to see.  The abdomen was soft 
and nontender.  There were no masses or palpable 
organomegaly.  The examiner's impressions were, in part, that 
it was likely, given the history of a ruptured appendicitis, 
that the incomplete bowel obstruction with adhesion was 
related in part to the appendices and ruptured appendix that 
the veteran had while on active duty.  The examiner further 
noted that per the veteran's history, he was relatively, if 
not completely, asymptomatic with regard to his lower 
gastrointestinal system at the present time.  It appeared 
that the surgery for the lysis of adhesions corrected his 
problem.  

In a June 1997 supplemental statement of the case, the RO 
confirmed the noncompensable rating for appendectomy scar.  

In October 1997, medical records from the Baltimore VAMC were 
associated with the claims file.  These records do not 
reflect any complaints of or treatment for the veteran's 
service connected appendectomy scar.  

In a July 1998 supplemental statement of the case, the RO 
confirmed the noncompensable rating for "appendectomy 
scar."  

By a February 1999 rating decision, the RO, in pertinent 
part, granted service connection for "status post lysis of 
adhesions as secondary to the service-connected disability of 
appendectomy" and assigned a noncompensable rating effective 
February 1994.  The RO also denied entitlement to a 
compensable rating based on the presence of two or more non 
service connected noncompensable disabilities.  There has 
been no appeal to date of these decisions.

II.  Analysis

The first responsibility of a claimant is to present a well 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that the symptoms of his appendectomy scar are worse than 
currently evaluated, and he has thus stated a well grounded 
claim. 
 
VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Department in this case has accorded the veteran 
two examinations and a local hearing, and has obtained 
outpatient medical records.  The duty to assist has been 
satisfied.  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.   

The impairment caused by the veteran's service-connected scar 
as a residual of in-service appendectomy is properly 
evaluated under criteria provided by the Schedule of Ratings 
for Skin.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7806 (1998).  The criteria under these Diagnostic Codes 
are as follows: 

7803 	Scars, superficial, poorly nourished, with 
repeated ulceration . . . . . . . . . . . . . 
. . . . . . . . . . . . . . 10 

7804 	Scars, superficial, tender and painful on 
objective demonstration  . . . . . . . . . . . 
. . . . . . . . . . . . 10 

		Note: The 10 percent rating will be assigned, when 
the requirements 				are met, even though the 
location may be on the tip of finger or 			toe, and 
the rating may exceed the amputation value of the 			
	limited involvement. 

7805 	Scars, other.
		Rate on limitation of function of part 
affected.

38 C.F.R. § Part 4.118, Diagnostic Codes 7803, 7804, 7805 
(1998).

In every instance where the schedule does not provide a 
noncompensable (zero percent) evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1998).

The Board finds that the current disability picture presented 
with respect to the appendectomy scar does not support the 
assignment of a compensable rating.  The clinical findings on 
examinations for VA purposes conducted in November 1995 and 
March 1997 are entirely negative for any signs of tenderness, 
disfigurement, repeated ulceration, any functional 
impairment, or other disability associated with the veteran's 
appendectomy scar.  The examiner in November 1995 March 1997, 
in fact, noted that the scar was "well healed" while the 
examiner in July 1998 described the scar as "very faint."  
Indeed, by the veteran's own admission during the local 
hearing, the scar "isn't the problem. . . . The scar is 
healed up."  In summary, the medical findings of record 
simply do not show any degree of functional impairment of the 
appendectomy scar.

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for appendectomy scar.  In so deciding, consideration 
has been given to assigning staged ratings; however, at no 
time during the period in question has the veteran shown 
disablement equivalent to that greater than the assigned 
(i.e., noncompensable) rating.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  Therein, the Court held 
that, with regard to initial ratings following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.


ORDER

Entitlement to a compensable rating for appendectomy scar is 
denied.  




		
Iris S. Sherman
	Member, Board of Veterans' Appeals



 

